MEMORANDUM **
David C. Tardiff appeals pro se the judgment dismissing his 42 U.S.C. § 1983 action, which alleged that a state court judgment enforcing third-party Medi-Cal liens against him violated due process. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on lack of subject matter jurisdiction, see Garvey v. Roberts, 203 F.3d 580, 587 (9th Cir.2000), and we affirm.
Tardiffs section 1983 action effectively seeks review of a state court judgment. The district court properly dismissed Tar-diffs action because a district court may not exercise appellate jurisdiction over a state court decision. See Dist. of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16, 44 S.Ct. 149, 68 L.Ed. 362 (1923) (district courts may not exercise appellate jurisdiction over state courts).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.